Citation Nr: 1614201	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  15-28 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent disabling for schizophrenia.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 2003 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran filed a notice of disagreement (NOD) in May 2015, and the RO issued a statement of the case (SOC) in July 2015.  The Veteran perfected his appeal of the issues with the timely filing of a VA Form 9 (substantive appeal) in July 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. There is also a paperless, electronic record in the Virtual VA system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that additional development of the claim for a rating in excess of 70 percent disabling for schizophrenia is warranted. 

In the Veteran's July 2015 substantive appeal, the Veteran requested a new VA examination because the last one did not "feel like a real examination at all."  Specifically, the Veteran indicated that the VA psychiatric examination from March 2015 was "rushed through so quick" and the examiner "didn't really care."  

The Board notes that the examiner who performed the March 2015 examination indicated he could not give an accurate assessment of the DSM-5 criteria for psychoactive disorder based on the Veteran's test results from a "self-administered forced choice questionnaire" for feigning/exaggerating symptoms.  The examiner explained that the Veteran showed a score "elevated above the recommended cutoff score for the identification of likely feigning."  The examiner also noted that there was a "high frequency of symptoms that are highly atypical in patients with genuine psychiatric or cognitive disorders" during the Veteran's examination.  However, the examiner did not describe in what way the Veteran displayed the elevated symptomatology.  The examiner also retested the Veteran with a "more comprehensive test to further assess for malingering" and the results were the same.  The examiner concluded that the lack of a diagnosis was not indicative of whether the Veteran does have a psychotic disorder, only that "because the Veteran was uncooperative the undersigned was unable to differentiate possible legitimate symptoms from feigned symptoms."  

As noted above, the VA examiner did not detail in what ways the Veteran simulated or exaggerated his symptoms.  Accordingly, the Board finds that the March 2015 VA examination is incomplete, and another examination is required to better identify the symptoms associated the Veteran's schizophrenia, and how frequency, severity and duration of such symptoms affect the Veteran's social and occupational functioning.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Furthermore, the Board notes that the claim for entitlement to a rating in excess of 70 percent for schizophrenia is inextricably intertwined to a claim for entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  As such, adjudication of the TDIU claim must be deferred until the required evidentiary development discussed above is completed.


Accordingly, the case is REMANDED for the following actions:


(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1. Obtain and associate all updated treatment records.

2. Schedule the Veteran for a VA psychiatric examination to determine the level of severity of his schizophrenia disorder.  The examiner must review the claims folder in conjunction with the examination.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination. 

All tests or studies deemed necessary should be conducted, and the results should be reported in detail. The examiner should indicate the impact the symptoms associated with his schizophrenia have on the Veteran's occupational and social functioning.  In making this assessment, the examiner is asked to address the following:

 (1) Identify the symptoms associated with the Veteran's service-connected schizophrenia;

 (2) Identify the frequency, severity and duration of the symptoms associated with the Veteran's service-connected schizophrenia; and

 (3) Provide an opinion as to whether the frequency, severity and duration of the symptoms associated with the Veteran's schizophrenia result in a level of social and occupational functioning that produces: (a) total occupational and social impairment; (b) deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; (c) reduced reliability and productivity; or (d) occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal).  The reasons and bases of any opinions given should be provided.
 
3. After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed and re-adjudicate the issue of entitlement to an increased initial rating for schizophrenia, currently evaluated at 70 percent disabling.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




